                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:                                                        Case No. 19-46846

DAWN DOCHERTY,                                                Chapter 13

                Debtor.                                       Judge Thomas J. Tucker

_________________________________/

     ORDER DENYING, WITHOUT PREJUDICE, CREDITOR JAMES TUCKER’S
            MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        This case is before the Court on creditor James Tucker’s motion entitled “Motion to Lift
Automatic Stay for Creditor James Tucker,” filed on July 29, 2019 (Docket # 24, the “Motion”).
On August 19, 2019, the moving creditor filed a Certificate of Non-Response, indicating that no
one had filed an objection to the Motion (Docket # 25). The Court will deny the Motion because
of the deficiencies described below.

      First, the Motion fails to provide sufficient details regarding the lease referred to in the
Motion and the property affected by the lease.

        Second, the proposed order filed with the Motion (1) lacks sufficient detail regarding the
lease referred to in the Motion and the property affected by the lease; and (2) fails to state what
action(s) by the moving creditor are to be permitted by the stay relief requested.

         Third, contrary to the creditor’s statement in the Motion, the Debtor’s Chapter 13 plan
filed in this case (Docket # 2) does not say that any lease is being terminated, and in fact says
nothing about any lease with this moving creditor at all.

         For all of these reasons,

       IT IS ORDERED that the Motion (Docket # 24) is denied, without prejudice to the
moving creditor’s right to file a new motion for relief from the automatic stay which does not
have any of the problems described in this Order.


Signed on September 10, 2019




    19-46846-tjt     Doc 27     Filed 09/10/19     Entered 09/10/19 12:08:16         Page 1 of 1
